Citation Nr: 0736139	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-38 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to service connection for fibromyalgia.

3.	Entitlement to service connection for ear infections.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from December 1960 to 
January 1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 RO decision.  

In December 2004, the veteran testified in a hearing in front 
of a Decision Review Officer (DRO) at the RO.  The transcript 
of the hearing is associated with the claims file and has 
been reviewed.  The Board also notes that in October 2004 the 
veteran requested a hearing in front of the Board, however, 
in September 2005, the veteran withdrew her request.  

Additional private and VA medical evidence was submitted by 
the veteran in March 2006 following the Supplemental 
Statement of the Case in November 2005.  The veteran did not 
provide a waiver of RO consideration of the evidence, 
however, this evidence does not pertain to the issues subject 
to this appeal.  See 38 C.F.R. § 20.1304(c) (2007).  The 
Board finds that the evidence is not pertinent and referral 
to the RO for initial review is not required.  Id.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record is in relative 
equipoise as to the material issue of whether tinnitus is 
related to service.

3.	The competent medical evidence of record does not relate 
the veteran's currently diagnosed fibromyalgia to service.  

4.	The competent medical evidence of record relates the 
veteran's current ear problems to ear infections in service.  


CONCLUSION OF LAW

1.	Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).  

2.	Fibromyalgia was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

3.	Ear infections were incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini, 
18 Vet. App. at 120-21.  In the present case, the RO provided 
the veteran with notice of the VCAA in May 2003, prior to the 
initial decision on the claim in May 2004.  Therefore, the 
timing requirement for a VCAA notice has been met and to 
decide the appeal would not be prejudicial to the claimant.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in her possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

In a service connection claim, as is this case, VA is 
required to include notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that no further notice is needed in this case 
because the Board is denying the claim for service connection 
for fibromyalgia.  As such, no disability rating or effective 
date will be assigned as a result of this decision.  
Therefore, VA is not required to provide this notice.  
Regarding the tinnitus and ear infection claims, the Board 
finds that the veteran is not prejudiced by the lack of 
notice of a disability rating and effective date because she 
is being granted service connection for those issues.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214 and VA medical records.  
In addition, the RO scheduled a hearing before the DRO in 
December 2004.  Additionally, VA Compensation and Pension 
Examinations were conducted in October 2003, November 2003 
and July 2005.  The claimant has not made the RO or the Board 
aware of any other evidence relevant to this appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  
Accordingly, the Board will proceed with appellate review.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may also be granted for 
certain chronic diseases, such as an organic disease of the 
nervous system, on a presumptive basis, if it appeared to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Tinnitus

The veteran has current complaints of tinnitus.  The veteran 
testified that she experienced tinnitus since service when 
she was an aviation storekeeper and exposed to excess levels 
of jet engine noise.  The veteran is considered competent to 
report the manifestations of her claimed disability.  The VA 
medical records reveal a diagnosis of tinnitus in March 2003.  
The Board further observes that in an October 2003 VA 
Compensation and Pension Examination the examiner referred to 
tinnitus and offered an opinion regarding its etiology, which 
indicates that he found the veteran's report of current 
tinnitus credible.  Therefore, the veteran has a current 
diagnosis of tinnitus and the first criterion of service 
connection has been met. 

Regarding the second criterion, there is no indication in the 
service medical records that the veteran experienced 
tinnitus.  The enlistment examination in October 1960 
clinically evaluated the veteran's ears as normal.  The 
examinations in November 1963, September 1964, February 1972, 
January 1974, January 1978 and November 1979 do not indicate 
complaints of tinnitus and clinically evaluated the veteran's 
ears as normal.  There are numerous reports in the service 
medical records of ear pain and otitis media, however, no 
complaints of tinnitus.  In January 1964, the examiner made a 
specific finding that there was no tinnitus.  However, the 
veteran's DD214 confirms the veteran's service as an aviation 
storekeeper in service.  Thus, it is likely that the veteran 
was exposed to aircraft noise during service as it is 
consistent with the conditions of her service.  

The Board further observes that there is both favorable and 
unfavorable medical opinion evidence regarding the question 
of whether the veteran's tinnitus is related to service.

After a review of the claims file, a VA examiner during an 
October 2003 Compensation and Pension Audiology Examination 
concluded that the veteran had middle and external ear canal 
infections in service and it was common to have tinnitus 
complaints with middle ear effusion.  He concluded that the 
veteran's tinnitus could likely be caused by jet engine noise 
exposure and/or middle ear difficulties.  

Conversely, the July 2005 VA examining audiologist concluded 
that it was less likely than not that the tinnitus was the 
result of activity in service.  The VA examiner explained 
that there was no reference to tinnitus in service, no 
previous rating for tinnitus, no indication of high frequency 
hearing loss that would indicate pathology resulting in noise 
induced tinnitus and normal hearing bilaterally.  

After review of the aforementioned medical opinions, the 
Board finds that there is an approximate balance of positive 
and negative evidence as to the material issue of whether the 
veteran's tinnitus is related to service.  The Board resolves 
any reasonable doubt in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Based on the foregoing, the 
Board finds that service connection for tinnitus is 
warranted.  

Fibromayalgia

The veteran asserts that her fibromyalgia began in service 
following a motor vehicle accident in 1963.  

The competent medical evidence of record clearly shows that 
the veteran currently suffers from fibromyalgia.  A VA 
medical examiner diagnosed the veteran with fibromyalgia in 
February 2001.  The VA treatment records also include 
multiple findings of and treatment for fibromyalgia.  
Therefore, the first criterion for service connection has 
been met.  

Nevertheless, the medical evidence does not show that the 
fibromyalgia is related to military service.  The veteran's 
service medical records are absent of any findings of 
fibromyalgia.  Indeed, the earliest reference to fibromyalgia 
documented in the record is dated in 2001, many years after 
service.  There is reference to multiple complaints of pain 
and aching in the veteran's legs, knee, ankles, shoulder and 
back in the service medical records.  There was, however, no 
diagnosis of or reference to fibromyalgia in service.  

Additionally, no medical examiner has attributed the 
veteran's fibromyalgia to her military service or to the 
motor vehicle accident in service.  A VA medical examiner, 
after reviewing the claims file, in June 2003 concluded that 
it was not as likely as not that there was any relationship 
to service or an automobile accident in service.  As there is 
no other competent medical evidence showing a link between 
the veteran's fibromyalgia and her military service, service 
connection must be denied.  

The Board has considered the contentions of the veteran that 
her fibromyalgia incurred in service.  The veteran, however, 
has not demonstrated that she has any medical expertise to 
make such an opinion or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board notes that 
while the veteran is competent to report symptoms, she does 
not have medical expertise and therefore cannot provide a 
competent opinion regarding diagnosis or causation of her 
disability.  Id. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and, consequently, service connection for fibromyalgia 
is not warranted.  In reaching this conclusion, the Board 
notes that under the provisions of 38 U.S.C.A. § 5107(b), the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Ear Infections

The medical evidence of record shows that the veteran 
currently has swollen and irritated ear canals.  In April 
2003, the veteran reported sharp and dull pain in her ears, 
drainage, swelling and itching in her ear canals.  The VA 
medical records in June 2003 indicate that she was diagnosed 
with external ear irritation.  Although otitis externa was 
not specifically referenced in the VA medical records, the 
Board finds that the veteran has current ear problems.  

The service medical records also show that the veteran had 
multiple complaints of dry ear canals, ear pain, external ear 
canal infections, external otitis secondary to fungus 
infection, serious otitis media, recurrent itchy and scaly 
external ear canals, and recurrent external otitis in 
service.  

Additionally, after a review of the claims file and the 
veteran's service medical records, a VA medical examiner in 
October 2003 found that due to the fact that there was a 
history in service of middle ear infections that it was as 
least as likely as not that the veteran's current external 
middle ear difficulties were due to the occurrences in 
service.  

The Board finds that the veteran has current ear problems and 
given the VA examiner's relation between the current ear 
problems and to the history of ear problems in service, the 
evidence does not preponderate against the veteran.  Under 
the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor.  In this 
case, the Board affords the veteran the benefit of the doubt 
and grants service connection for ear infections.  


ORDER

Service connection for tinnitus is granted.

Service connection for fibromyalgia is denied.

Service connection for residuals of ear infections is 
granted.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


